Citation Nr: 1639766	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO, inter alia, denied a claim for service connection for rheumatoid arthritis.  Statements received in June 2012 and September 2012 from the Veteran represent notices of disagreement (NODs) with respect to the denial of the claim for service connection for rheumatoid arthritis.

The RO issued a statement of the case (SOC) with respect to the claim for service connection for rheumatoid arthritis in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to this matter later in December 2012.  Following receipt of additional evidence, the RO continued to deny the claim for service connection for rheumatoid arthritis (as reflected in supplemental SOCs (SSOCs)) dated in August 2013 and July 2015).  

In September 2012, the Veteran presented testimony during a hearing before a Decision Review Officer (DRO) at the RO with respect to the claim for service connection for rheumatoid arthritis.  In November 2015, the Veteran presented testimony with respect to the claim before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  Following the November 2015 Board hearing, upon request, the undersigned held the record open for 60 days, and additional evidence in support of the appeal was received in January 2016. 

In March 2016, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the Appeals Management Center (AMC) in Washington, DC, continued to deny the claim for service connection for rheumatoid arthritis (as reflected in an April 2016 SSOC), and returned this matter to the Board for further appellate consideration.

The Board notes that the Veteran had also perfected an appeal with regard to a claim for service connection for hypertension and that the Board had remanded this matter in March 2016 for further development.  In an April 2016 decision, a DRO granted service connection for hypertension, and thereby resolved the appeal as to that issue.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Following the issuance of the April 2016 SSOC, additional relevant evidence has been added to the record.  Specifically, the Veteran submitted a May 2016 VA rheumatology attending note which includes a medical opinion as to the etiology of his rheumatoid arthritis.  This evidence has not been considered by the AOJ in conjunction with the claim for service connection for rheumatoid arthritis.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2015) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.

In August 2016, the Board sent the Veteran a letter asking whether he wanted to waive consideration of the additional evidence by the AOJ.  He responded later in August 2016 by indicating that he wanted his claim remanded to the AOJ for initial consideration of the additional evidence.  An August 2016 "Report of General Information" form (VA Form 27-0820) indicates that the Veteran was contacted by telephone on the same day that his response to the August 2016 letter was received.  He reportedly indicated that he would sign a waiver so that the Board could consider the newly submitted evidence.  Nevertheless, no signed waiver has ever been received.  In light of this fact and the Veteran's written response to the August 2016 letter, the claim on appeal must be remanded for readjudication in light of the additional evidence received, and for issuance of the necessary SSOC reflecting such adjudication.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding, pertinent records.

The claims file includes VA treatment records from the Central Texas Veterans Health Care System (dated up to September 2014), the VA North Texas Health Care System (dated up to March 2016), and the Bay Pines VA Healthcare System (dated up to August 2008).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified locations (and any other identified facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Additionally, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the Central Texas Veterans Health Care System dated since September 2014, from the VA North Texas Health Care System dated since March 2016, and from the Bay Pines VA Healthcare System dated since August 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional relevant evidence received since the April 2016 SSOC (including the May 2016 VA rheumatology attending note and any other relevant evidence) and that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




